                                           Case 3:20-cv-00285-LRH-WGC Document 29
                                                                               28 Filed 01/15/21
                                                                                        01/14/21 Page 1 of 2
                                                                                                           3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff
                                 7
                                                                UNITED STATES DISTRICT COURT
                                 8
                                                                       DISTRICT OF NEVADA
                                 9
                                     MICHAEL FAKER, individually,                       CASE NO: 3:20-cv-00285-LRH-WGC
                                10
                                                                    Plaintiff,
                                11
                                     vs.
                                12
1575 Delucchi Lane, Suite 206




                                     WASHOE COUNTY SCHOOL DISTRICT a
 The Geddes Law Firm, P.C.




                                13 political subdivision of the State of Nevada;
    Phone 775-853-9455
       Reno, NV 89502




                                     TAMMY HART, in her individual and official             STIPULATION AND [PROPOSED]
                                14 capacities; JASON URMSTON, in his                       ORDER TO EXTEND TIME TO FILE
                                     individual and official capacities; and                 STIPULATION FOR DISMISSAL
                                15 ROLLINS STALLWORTH, in his individual
                                     and official capacities.                                           (First Request)
                                16
                                                                    Defendants.
                                17
                                18
                                19            COMES NOW Plaintiff Michael Faker and Defendants Washoe County School District,

                                20 Tammy Hart, Jason Urmston and Rollins Stallworth, by and through undersigned counsel of record,
                                21 and hereby request a 30-day enlargement of time for the parties to file the Stipulation for Dismissal in
                                22 this action.      A draft settlement agreement has been circulated among the parties for review and

                                23 execution, and the parties require additional time to obtain a fully executed agreement prior to dismissal
                                24 of this matter. The deadline to file a Stipulation for Dismissal is currently Friday, January 15, 2021, and
                                25 the parties respectfully request that the deadline be extended up to and including Monday, February
                                26 15, 2021,
                                27 . . .
                                28 . . .


                                                                                    1
                                       Case 3:20-cv-00285-LRH-WGC Document 29
                                                                           28 Filed 01/15/21
                                                                                    01/14/21 Page 2 of 2
                                                                                                       3




                                 1         The parties further submit that the request to the extend the deadline is made in good faith and
                                 2 not for the purpose of delay.
                                 3 Dated: January 14, 2021                      THE GEDDES LAW FIRM, P.C.
                                 4
                                 5                                              William J. Geddes, Esq.
                                                                                Nevada Bar No. 6984
                                 6                                              Kristen R. Geddes
                                                                                Nevada Bar No. 9027
                                 7                                              1575 Delucchi Lane, Suite 206
                                                                                Reno, Nevada 89502
                                 8                                              Phone: (775) 853-9455
                                                                                Fax: (775) 299-5337
                                 9                                              Email: Will@thegeddeslawfirm.com
                                                                                Email: Kristen@thegeddeslawfirm.com
                                10                                              Attorneys for Plaintiff
                                11 Dated: January 14, 2021                      WASHOE COUNTY SCHOOL DISTRICT
                                12                                              Electronic Signature Authorized
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                              /s/ Christopher B. Reich, Esq.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                              CHRISTOPHER B. REICH, ESQ.
                                                                                Nevada Bar No. 10198
                                15                                              Deputy Chief General Counsel
                                                                                creich@washoeschools.net
                                16                                              NEIL A. ROMBARDO, ESQ.
                                                                                Nevada Bar No. 6800
                                17                                              Chief General Counsel
                                                                                nrombardo@washoeschools.net
                                18                                              SARA K. MONTALVO, ESQ.
                                                                                Nevada Bar No. 11899
                                19                                              General Counsel
                                                                                sara.montalvo@washoeschools.net
                                20                                              Washoe County School District
                                                                                P.O. Box 30425
                                21                                              Reno, NV 89520-3425
                                22                                              Attorneys for Defendants
                                                                                WASHOE COUNTY SCHOOL DISTRICT
                                23                                              TAMMY HART, JASON URMSTON, AND
                                                                                ROLLINS STALLWORTH
                                24
                                25                                                ORDER
                                26 DATED
                                   Dated: this 15th day of January, 2021.              IT IS SO ORDERED
                                27
                                28                                                     UNITEDR.
                                                                                       LARRY  STATES
                                                                                                HICKS DISTRICT JUDGE
                                                                                       UNITED STATES DISTRICT JUDGE

                                                                                 2
